[exhibit1016amendmentno4001.jpg]
31724512 AMENDMENT NO. 4 TO AMENDED AND RESTATED SENIOR SECURED REVOLVING CREDIT
FACILITY AGREEMENT THIS AMENDMENT NO. 4 TO AMENDED AND RESTATED SENIOR SECURED
REVOLVING CREDIT FACILITY AGREEMENT (this “Amendment”) is made as of the 7th day
of March, 2018, by and among ERA GROUP INC., a corporation incorporated under
the laws of the State of Delaware (hereinafter called the “Borrower”), the other
Security Parties signatory hereto, SUNTRUST BANK, as administrative agent (the
“Administrative Agent”), and the Lenders signatory hereto, and amends and is
supplemental to the Amended and Restated Senior Secured Revolving Credit
Facility Agreement, dated March 31, 2014 (as amended by that certain Amendment
No. 1 to Amended and Restated Senior Secured Revolving Credit Facility
Agreement, dated May 18, 2015, as further amended by that certain Consent and
Amendment No. 2 to Amended and Restated Senior Secured Revolving Credit Facility
Agreement, dated March 4, 2016, and as further amended by that certain Consent
and Amendment No. 3 to Amended and Restated Senior Secured Revolving Credit
Facility Agreement, dated October 27, 2016, the “Original Agreement”, and as
further amended and supplemented hereby, the “Agreement”). W I T N E S S E T H T
H A T: WHEREAS, pursuant to the Original Agreement, the Lenders have agreed to
provide to the Borrower a revolving credit facility in the amount of Two Hundred
Million Dollars ($200,000,000), including Letters of Credit not to exceed Fifty
Million Dollars ($50,000,000) in the aggregate and a Swing Line Facility not to
exceed Twenty Five Million Dollars ($25,000,000), as such facility amount may be
increased as provided therein; WHEREAS, pursuant to the Amendment, the Lenders
have agreed to reduce the revolving credit facility to the amount of One Hundred
Twenty-Five Million Dollars ($125,000,000), including Letters of Credit not to
exceed Fifty Million Dollars ($50,000,000) in the aggregate and a Swing Line
Facility not to exceed Twenty Five Million Dollars ($25,000,000), as such
facility amount may be increased as provided therein; WHEREAS, as of and after
the date of this Amendment, the following will be deemed to be the “Joint Lead
Arrangers” with respect to the loan facility pursuant to the Agreement: SunTrust
Robinson Humphrey, Inc., JPMorgan Chase Bank, N.A. and Regions Bank; and
WHEREAS, the Lenders and the other parties hereto have agreed to amend, the
Original Agreement as provided herein. NOW, THEREFORE, in consideration of the
premises and such other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged by the parties, it is hereby agreed as
follows: 1. Definitions. Unless otherwise defined herein, words and expressions
defined in the Original Agreement have the same meanings when used herein,
including in the recitals hereto. 2. Representations and Warranties. Each of the
Security Parties hereby reaffirms, as of the date hereof and after giving effect
to this Amendment, each and every representation and warranty made by it in the
Original Agreement, the Notes, the Security Documents and the other Loan
Documents except for representations and warranties, if any, given as of a
specified date, which shall be true and correct as of such specified date.
Additionally, each of the Security Parties hereby represents and warrants that
this Amendment has been duly executed and delivered for the benefit of or on
behalf of such Security Party



--------------------------------------------------------------------------------



 
[exhibit1016amendmentno4002.jpg]
2 31724512 and constitutes a legal, valid and binding obligation of such
Security Party, enforceable against such Security Party in accordance with its
terms, except as the enforceability hereof may be limited by bankruptcy,
insolvency, reorganization, moratorium and other laws affecting creditors’
rights and remedies in general. 3. No Defaults. Each of the Security Parties
hereby represents and warrants that, after giving effect to this Amendment, no
Event of Default nor event which, with the passage of time, giving of notice or
both would become an Event of Default, has occurred or is continuing as of the
date hereof. 4. Performance of Covenants. Each of the Security Parties hereby
reaffirms that, after giving effect to this Amendment, it has duly performed and
observed the covenants and undertakings set forth in the Agreement, the Notes,
the Security Documents and the other Loan Documents that are required to be
performed by it and each of the Security Parties covenants and undertakes to
continue duly to perform and observe such covenants and undertakings so long as
the Agreement, as the same is amended and supplemented hereby, shall remain in
effect. 5. Amendments to the Original Agreement. Subject to the terms and
conditions of this Amendment: A. All references to “this Agreement” or “the
Agreement” in the Original Agreement shall refer and shall be deemed to refer to
the Original Agreement as further amended and supplemented by this Amendment. B.
Section 1.1 (Defined Terms) of the Original Agreement is hereby modified by
amending and restating the definitions of “Applicable Margin”, “Credit
Facility”, “EBITDA”, “Initial Commitment” and “Termination Date” appearing
therein as follows: “Applicable Margin” means as of any date, with respect to
interest on all Advances outstanding on such date, the percentage per annum
determined by reference to the applicable Total Leverage Ratio in effect on such
date as set forth in the pricing grid below (the “Pricing Grid”): Level Total
Leverage Ratio LIBOR Advances Base Rate Advances Commitment Fee I ≥ 4.50:1.00
3.50% 2.50% 0.500% II ≥ 4.00:1.00 but < 4.50:1.00 3.25% 2.25% 0.500% III ≥
3.50:1.00 but < 4.00:1.00 3.00% 2.00% 0.500% IV ≥ 3.00:1.00 but < 3.50:1.00
2.75% 1.75% 0.500% V ≥ 2.50:1.00 but < 3.00:1.00 2.50% 1.50% 0.375% VI <
2.50:1.00 2.25% 1.25% 0.375% Any change in the Applicable Margin resulting from
a change in the Total Leverage Ratio shall be effective on the second Banking
Day after the Borrower delivers each of the financial statements and the
Compliance Certificate required by Section 10.1(a)(vi)(B); provided that if at
any time the Borrower shall have failed to deliver such financial statements and
such Compliance Certificate when so required, the Applicable Margin shall be at
Level I as set forth in the Pricing Grid until such time as such financial
statements and Compliance Certificate are delivered, at which time the
Applicable Margin shall be determined as provided above. Notwithstanding the
foregoing, the Applicable Margin from the Closing Date until the date by



--------------------------------------------------------------------------------



 
[exhibit1016amendmentno4003.jpg]
3 31724512 which the financial statements and Compliance Certificate for the
Fiscal Quarter ending June 30, 2014 are required to be delivered shall be at
Level VI as set forth in the Pricing Grid. Notwithstanding the foregoing, the
Applicable Margin from the Amendment No. 4 Effective Date until the date by
which the financial statements and Compliance Certificate for the Fiscal Quarter
ending March 31, 2018 are required to be delivered shall be at Level I as set
forth in the Pricing Grid. In the event that any financial statement or
Compliance Certificate delivered hereunder is shown to be inaccurate, and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin based upon the Pricing Grid (the “Accurate Applicable Margin”)
for any period that such financial statement or Compliance Certificate covered,
then (i) the Borrower shall immediately deliver to the Administrative Agent a
correct financial statement or Compliance Certificate, as the case may be, for
such period, (ii) the Applicable Margin shall be adjusted such that after giving
effect to the corrected financial statement or Compliance Certificate, as the
case may be, the Applicable Margin shall be reset to the Accurate Applicable
Margin based upon the Pricing Grid for such period and (iii) the Borrower shall
immediately pay to the Administrative Agent, for the account of the Lenders, the
accrued additional interest owing as a result of such Accurate Applicable Margin
for such period. The provisions of this definition shall not limit the rights of
the Administrative Agent and the Lenders with respect to any imposition of the
Default Rate or the rights or remedies set forth in Section 9. “Credit Facility”
means the sums advanced or to be advanced by the Lenders to the Borrower and the
Letters of Credit to be issued by the Letter of Credit Issuers for the account
of the Borrower in the initial maximum principal amount of One Hundred
Twenty-Five Million Dollars ($125,000,000) as may be increased by the Commitment
Increase all pursuant to, and subject to the terms of, this Agreement. “EBITDA”
means on a consolidated basis for the Borrower and its Subsidiaries, the
aggregate, to be measured for the immediately prior four (4) Fiscal Quarters
preceding such measuring date, of (i) operating income (reflected in financial
statements prepared in accordance with GAAP and that are consistent with past
practices) before deductions for interest, taxes, depreciation, amortization,
impairment charges and all other charges and expenses reducing such operating
income which do not represent a cash item in such period or any future period,
plus (ii) interest income, plus (iii) cash distributions from companies owned
fifty percent (50%) or less by the Borrower, plus (iv) up to Twenty Million
Dollars ($20,000,000) of cash proceeds (or to the extent approved by the
Administrative Agent non-cash proceeds) from any sale, transfer or other
disposition of assets, provided, for purposes of calculating the Total Leverage
Ratio in the definition of “Applicable Margin”, the add back pursuant to this
subsection (iv) shall not be limited to Twenty Million Dollars ($20,000,000),
plus (v) up to Eight Million Dollars ($8,000,000) of expenses incurred prior to
December 31, 2018 related to the Borrower’s litigation with Airbus SE or its
Affiliates over the EC225s, plus (vi) EBITDA (as determined in accordance with
clauses (i) through (v) above) from acquired companies, if any, for the
immediately prior four (4) Fiscal Quarters preceding such measuring date based
on audited and interim financial statements for such acquired companies minus
(vii) cash settlement proceeds received by the Borrower or any other Security
Party from Airbus SE as a result of the Borrower’s litigation with Airbus SE or
its Affiliates related to the EC225s. “Initial Commitment” means One Hundred
Twenty-Five Million Dollars ($125,000,000).



--------------------------------------------------------------------------------



 
[exhibit1016amendmentno4004.jpg]
4 31724512 “Termination Date” means March 31, 2021 or, if such day is not a
Banking Day, the next following Banking Day, unless such next following Banking
Day falls in the following month, in which case the Termination Date shall be
the immediately preceding Banking Day. C. Section 1.1 (Defined Terms) of the
Original Agreement is hereby further amended by adding the following new defined
terms in the appropriate alphabetical order: “Amendment No. 4 Effective Date”
means March 7, 2018. “Screen Rate” means the rate specification in clause (a) of
the definition of LIBOR. D. Section 1.1 (Defined Terms) of the Original
Agreement is hereby modified by adding the following sentence to the end of the
definition of “LIBOR”: In no event shall LIBOR be less than 0% for any purpose.
E. Section 8.1 (Commitment Increase) of the Original Agreement is hereby amended
by replacing the text “$100,000,000” in subsection (a) thereof with
“$50,000,000”. F. Section 8.1 (Commitment Increase) of the Original Agreement is
hereby modified by amending and restating subsection (e) thereof in its entirety
with the following: (e) the Borrower and its Subsidiaries shall be in pro forma
compliance with each of the Financial Covenants as of the most recently ended
Fiscal Quarter for which financial statements are required to have been
delivered, calculated as if all such Incremental Commitments in respect of the
applicable Commitment Increase and all Initial Commitments had been established
(and in each case, fully funded) as of the first day of the relevant period for
testing compliance; and G. Section 10.1 (Covenants) of the Original Agreement is
hereby modified by amending and restating subsections (a) (xvi) (Interest
Coverage Ratio) and (a)(xvii) (Senior Secured Leverage Ratio) in their entirety
with the following : (xvi) Interest Coverage Ratio. Maintain, on a consolidated
basis, as of the last day of each Fiscal Quarter, an Interest Coverage Ratio of
not less than for each Fiscal Quarter ending on or after September 30, 2016,
1.75 to 1.00; (xvii) Senior Secured Leverage Ratio. Maintain, as of the last day
of each Fiscal Quarter, a Senior Secured Leverage Ratio of not greater than (a)
for each Fiscal Quarter ending during the period from September 30, 2016 through
March 31, 2017, 3.00 to 1.00 and (b) for each Fiscal Quarter ending on or after
June 30, 2017, 3.25 to 1.00. H. Section 11.2 (Assignments) of the Original
Agreement is hereby modified by adding “and is identified to the Administrative
Agent in writing by the Borrower prior to or simultaneous with the proposed
assignment” immediately after the word “thereof” at the end of Section
11.2(g)(i). I. Section 11.3 (Register) of the Original Agreement is hereby
amended by adding the following sentence to the end of such Section: “The
entries in the Register shall be conclusive, absent manifest error.” J. Section
12.4 (Non-availability of Funds) of the Original Agreement is hereby modified by
adding “(a)” immediately prior to the first word in the text of such Section
12.4 of the



--------------------------------------------------------------------------------



 
[exhibit1016amendmentno4005.jpg]
5 31724512 Original Agreement, changing the existing “(a)” and “(b)” therein to
“(i)” and “(ii)”, respectively, changing the existing numbering “(i), (ii) and
(iii)” therein to “(A), (B) and (C)”, respectively, adding “(including, without
limitation, because the Screen Rate is not available or published on a current
basis)” immediately after the word “LIBOR” in the subsection now identified as
(a)(i) and adding the following as a new subsection (b) to Section 12.4 of the
Original Agreement: (b) If at any time the Administrative Agent determines
(which determination shall be conclusive absent manifest error) that (i) the
circumstances set forth in clause (a)(i) above have arisen and such
circumstances are unlikely to be temporary or (ii) the circumstances set forth
in clause (a)(i) above have not arisen but the supervisor for the administrator
of the Screen Rate or a Governmental Entity having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the Screen Rate shall no longer be used for determining interest
rates for loans, then the Administrative Agent and the Borrower shall endeavor
to establish an alternate rate of interest to the Screen Rate that gives due
consideration to the then prevailing market convention for determining a rate of
interest for syndicated loans in the United States at such time, and shall enter
into an amendment to this Agreement to reflect such alternate rate of interest
and such other related changes to this Agreement and the other Loan Documents as
may be applicable (but for the avoidance of doubt, such related changes shall
not include a reduction of the Applicable Margin). Notwithstanding anything to
the contrary in Section 18.5, such amendment shall become effective without any
further action or consent of any other party to this Agreement or the other Loan
Documents so long as the Administrative Agent shall not have received, within
five (5) Banking Days of the date notice of such alternate rate of interest is
provided to the Lenders, a written notice from the Majority Lenders stating that
such Majority Lenders object to such amendment. Until an alternate rate of
interest shall be determined in accordance with this clause (b) (but, in the
case of the circumstances described in clause (ii) of the first sentence of this
Section 12.4(b), only to the extent the Screen Rate for the applicable currency
and/or such Interest Period is not available or published at such time on a
current basis), (x) any Interest Notice that requests the conversion of any
Advance to, or continuation of any Advance as, a LIBOR Advance shall be
ineffective and such Advance (unless prepaid) shall be continued as, or
converted to, a Base Rate Advance, and (y) if any Drawdown Notice of a Revolving
Credit Advance or a Drawdown Notice of a Swingline Advance requests a LIBOR
Advance, such Advance shall be made as a Base Rate Advance; provided, that, if
such alternate rate of interest shall be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement. K. Schedule A to the
Original Agreement is hereby modified by amending and restating such schedule
with Schedule A hereto. 6. Conditions Precedent. The effectiveness of this
Amendment is expressly subject to the satisfaction of the following conditions
precedent: a. Execution and Delivery. The Administrative Agent, the Lenders
(including each Lender whose Termination Date is being extended) and the
Security Parties shall have executed and delivered this Amendment to the
Administrative Agent;



--------------------------------------------------------------------------------



 
[exhibit1016amendmentno4006.jpg]
6 31724512 b. Events of Default. The Administrative Agent shall be satisfied
that, after giving effect to this Amendment, no Event of Default or event which,
with the passage of time, giving of notice or both would become an Event of
Default has occurred and is continuing; c. Representations and Warranties. After
giving effect to this Amendment, the representations and warranties of the
Security Parties contained in the Agreement, this Amendment, the Security
Documents and the other Loan Documents shall be true on and as of the date of
this Amendment (except for representations and warranties (if any) given as of a
specified date, which representations and warranties shall have been true on and
as of such specified date); d. Payment of Fees. The Administrative Agent shall
have received all fees as the Borrower has previously agreed to pay on or prior
to the Amendment No. 4 Effective Date in connection with this Amendment; e.
Repayment of Advances. In the event the sum of Advances and Letter of Credit
Outstandings exceed $125,000,000, all Advances shall have been reduced so that
the sum of Advances and Letter of Credit Outstandings, in the aggregate, are
equal to or less than $125,000,000; f. Officer’s Certificate. The Administrative
Agent shall have received, certificates, executed by an officer of each Security
Party on behalf of such Security Party, certifying, among other things, (A) that
attached to such certificate are (1) true and complete copies of the certificate
or articles of incorporation or certificate or articles of formation, as
applicable, and bylaws or operating agreement, as applicable, of such Security
Party then in full force and effect, (2) true and complete copies of the
resolutions then in full force and effect adopted by the board of directors of
such Security Party authorizing and ratifying the execution, delivery and
performance by such Security Party of this Amendment, (3) a certificate of good
standing from the secretary of state of the state under whose laws such Security
Party was incorporated, (B) the name(s) of the responsible persons of such
Security Party authorized to execute this Amendment on behalf of such Security
Party, together with incumbency samples of the true signatures of such
responsible persons, and (C) that Administrative Agent and the Lenders may
conclusively rely on such certificate; g. Legal Opinions. The Administrative
Agent shall have received opinions from Baker Botts LLP, special counsel to the
Security Parties, in such form as the Administrative Agent may reasonably agree,
as to all or any matters under the laws of the United States of America, the
State of New York and the corporate law of the State of Delaware; and h.
Supplemental Indenture. The Borrower shall provide evidence reasonably
acceptable to the Administrative Agent that (i) the supplement to the 2022 Notes
Indenture (hereinafter defined) adding Era Do Brazil LLC as a subsidiary
guarantor under the 2022 Notes Indenture is effective and in full force and
effect and (ii) no Default or Event of Default (as such terms are defined in the
2022 Notes Indenture) has occurred and is continuing as of the date hereof. 7.
Expenses. The Borrower shall pay promptly to the Administrative Agent all
reasonable and documented costs and expenses (including the reasonable and
documented legal fees and expenses of King & Spalding and one aircraft counsel)
of the Administrative Agent for the preparation and/or execution of this
Amendment and any documents prepared and/or executed in connection herewith. 8.
No Other Amendment; Loan Document. Except as expressly amended and supplemented
by this Amendment, all other terms and conditions of the Original Agreement
shall remain in full force and effect and the Original Agreement shall be read
and construed as if the terms of this Amendment were included therein by way of
addition or substitution, as the case may be. The execution, delivery and



--------------------------------------------------------------------------------



 
[exhibit1016amendmentno4007.jpg]
7 31724512 effectiveness of this Amendment shall not, except as expressly
provided herein (including, for the avoidance of doubt, in connection with the
Waiver (as defined below) and any requirement expressly deemed satisfied hereby
by the Lenders), operate as a waiver of any right, power or remedy of the
Lenders under the Original Agreement, nor constitute a waiver of any provision
of the Original Agreement. This Amendment shall constitute a Loan Document for
all purposes of the Agreement. 9. Other Documents. Upon the effectiveness of
this Amendment, each of the Security Parties and the Creditors hereby consents
and agrees that all references in the Security Documents to the “Credit
Agreement” shall refer and shall be deemed to refer to the Original Agreement as
amended and supplemented by this Amendment. By the execution and delivery of
this Amendment, each Security Party hereby consents and agrees that the Security
Documents and any other documents that have been or may be executed as security
for the Obligations shall remain in full force and effect notwithstanding the
amendments contemplated hereby. Without limiting the foregoing, (i) each
Guarantor acknowledges that, notwithstanding anything to the contrary contained
herein, or any actions now or hereafter taken by the Lenders with respect to any
obligation of the Borrower in connection with the Agreement, the Guaranty (A) is
and shall continue to be a primary obligation of such Guarantor, (B) is and
shall continue to be an absolute, unconditional, joint and several, continuing
and irrevocable guaranty of payment and (C) is and shall continue to be in full
force and effect in accordance with its terms and (ii) nothing contained herein
to the contrary shall release, discharge, modify, change or affect the original
liability of the Guarantors under the Guaranty. 10. Waiver. The Lenders party
hereto hereby agree pursuant to Section 18.5 of the Agreement to waive, on a
one-time basis, any Default solely to the extent resulting from the Borrower’s
and the other Security Parties’ failure to comply with the requirements of
Section 4.13 of the Indenture, dated as of December 7, 2012 (as supplemented by
the Supplemental Indenture, dated as of April 16, 2013, and the Second
Supplemental Indenture, dated as of March 6, 2018, and as further amended,
restated, supplemented or otherwise modified from time to time, the “2022 Notes
Indenture”), among the Borrower, the other Security Parties party thereto and
Wells Fargo Bank, National Association, as trustee, pursuant to which the
Borrower issued its 7.750% Senior Notes due 2022 (the “2022 Notes”), within the
30-day time period set forth therein in respect of the requirement for Era Do
Brazil LLC to execute a supplement to the 2022 Notes Indenture and provide a
Subsidiary Guarantee (as defined in the 2022 Notes Indenture) in respect of the
2022 Notes (any such Default, collectively, the “Specified Default”) (the
“Waiver”). This Waiver shall be effective only to the extent specifically set
forth herein and shall not (a) be construed as a waiver of any breach, Default
or Event of Default other than as specifically waived herein nor as a waiver of
any other breach, Default or Event of Default of which the Lenders have not been
informed by the Security Parties, (b) affect the right of the Lenders to demand
compliance by the Security Parties with all terms and conditions of the Loan
Documents, except as specifically modified or waived by this Waiver, (c) be
deemed a waiver of any transaction or future action on the part of the Security
Parties requiring the Lenders’ consent or approval under the Loan Documents, or
(d) except as waived hereby, be deemed or construed to be a waiver or release
of, or a limitation upon, the Administrative Agent’s or the Lenders’ exercise of
any rights or remedies under the Agreement or any other Loan Document, whether
arising as a consequence of any Default or Event of Default (other than the
Specified Default) which may now exist or otherwise, all such rights and
remedies hereby being expressly reserved. 11. No Novation. This Amendment is not
intended by the parties to be, and shall not be construed to be, a novation of
the Original Agreement or an accord and satisfaction in regard thereto. 12.
Governing Law. This Amendment shall be governed by, and construed in accordance
with, the laws of the State of New York.



--------------------------------------------------------------------------------



 
[exhibit1016amendmentno4008.jpg]
8 31724512 13. Further Assurances. Each Security Party hereby consents and
agrees that if this Amendment or any of the Security Documents shall at any time
be or be deemed by the Administrative Agent for any reason insufficient, in
whole or in part, to carry out the true intent and spirit hereof or thereof, it
will execute or cause to be executed such other and further assurances and
documents as in the reasonable opinion of the Administrative Agent may be
reasonably required in order more effectively to accomplish the purposes of this
Amendment and the Security Documents. 14. Counterparts. This Amendment may be
executed in as many counterparts as may be deemed necessary or convenient, and
by the different parties hereto on separate counterparts each of which, when so
executed, shall be deemed to be an original but all such counterparts shall
constitute but one and the same agreement. Delivery of an executed counterpart
of this Amendment by facsimile transmission or by electronic mail in pdf form
shall be as effective as delivery of a manually executed counterpart hereof. 15.
Headings. In this Amendment, section headings are inserted for convenience of
reference only and shall be ignored in the interpretation of this Amendment.
[remainder of page intentionally left blank]



--------------------------------------------------------------------------------



 
[exhibit1016amendmentno4009.jpg]
[Amendment No. 4 to Amended and Restated Senior Secured Revolving Credit
Facility Agreement] 31724512 IN WITNESS WHEREOF, each of the parties hereto has
executed this Amendment by its duly authorized representative on the day and
year first above written. ERA GROUP INC., as Borrower By Name: Title: ERA
HELICOPTERS, LLC, as a Guarantor By: Name: Title: ERA AERÓLEO LLC, AEROLEO
INTERNACIONAL, LLC, ERA DHS LLC, ERA LEASING LLC, ERA MED LLC, ERA AUSTRALIA LLC
ERA DO BRAZIL LLC, each as a Guarantor By: Name: Title:



--------------------------------------------------------------------------------



 
[exhibit1016amendmentno4010.jpg]
[Amendment No. 4 to Amended and Restated Senior Secured Revolving Credit
Facility Agreement] 31724512 SUNTRUST BANK, as Administrative Agent and a Lender
By Name: Title:



--------------------------------------------------------------------------------



 
[exhibit1016amendmentno4011.jpg]
[Amendment No. 4 to Amended and Restated Senior Secured Revolving Credit
Facility Agreement] 31724512 [_________________________], as a Lender By Name:
Title:



--------------------------------------------------------------------------------



 